IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


R.M.,                                       : No. 915 MAL 2014
                                            :
                     Respondent             :
                                            : Petition for Allowance of Appeal from the
                                            : Order of the Superior Court
               v.                           :
                                            :
                                            :
E.M.,                                       :
                                            :
                     Petitioner             :


                                        ORDER


PER CURIAM

        AND NOW, this 14th day of April, 2015, the Petition for Allowance of Appeal, the

Application for Leave to File a Supplement, and the Application for Leave to File a

Response are DENIED.